United States Court of Appeals
      for the Federal Circuit
                ______________________

              DANIEL C. BLUBAUGH,
                Claimant-Appellant,

                          v.

             ROBERT A. MCDONALD,
           Secretary of Veterans Affairs,
                Respondent-Appellee.
               ______________________

                      2013-7119
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-483, Judge Alan G. Lance, Sr.
                ______________________

              Decided: December 9, 2014
               ______________________

    ZACHARY M. STOLZ, Chisholm Chisholm & Kilpatrick,
Ltd., of Providence, Rhode Island, argued for claimant-
appellant. Of counsel on the brief was CHRISTOPHER J.
CLAY, Disabled American Veterans, of Cold Spring, Ken-
tucky. Of counsel were ROBERT V. CHISHOLM and THOMAS
R. BENDER, Chisholm Chisholm & Kilpatrick, of Provi-
dence, Rhode Island.

    SHELLEY D. WEGER, Trial Attorney, United States De-
partment of Justice, of Washington, DC, argued for re-
spondent-appellee. With her on the brief were STUART F.
DELERY, Assistant Attorney General, BRYANT G. SNEE,
2                                  BLUBAUGH   v. MCDONALD



Acting Director, and SCOTT D. AUSTIN, Assistant Director.
Of counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and RACHAEL T. BRANT,
Attorney, United States Department of Veterans Affairs,
of Washington, DC. Of counsel was K. Elizabeth Witwer,
Attorney, United States Department of Justice, of Wash-
ington, DC.
                 ______________________

    Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    Daniel C. Blubaugh was awarded a disability rating
for post-traumatic stress disorder effective July 25, 2008.
He now seeks an earlier effective date for that rating.
The effective date for a disability rating is generally
determined by the date the disabling condition arose, or
the date the claim was submitted, whichever is later. A
regulation provides an exception to that rule when a
claim is granted based on certain service department
records that were associated with the veteran’s claims file
after the claim was first decided. That regulation does
not apply to Mr. Blubaugh’s case. Accordingly, we affirm.
                             I
    Mr. Blubaugh served in the United States Army from
January 1964 to January 1966 and performed duties as a
gunner in Vietnam between August and November 1965.
In October 1988, Mr. Blubaugh sought service connection
for multiple medical conditions, including post-traumatic
stress disorder (PTSD).
    At that time, the VA obtained his service records, in-
cluding the report of Mr. Blubaugh’s separation from
service and his Department of Defense Form 214, which
indicated that Mr. Blubaugh served in Vietnam for sever-
al months and received the Vietnam Service Medal. In
April 1989, the VA notified Mr. Blubaugh that it was
BLUBAUGH   v. MCDONALD                                   3



denying service connection because his VA psychological
examination did not support a diagnosis of PTSD.
Mr. Blubaugh did not appeal the VA’s decision, and it
became final.
     In August 1992, Mr. Blubaugh submitted a request to
reopen his claim. At that time, the VA associated with his
file a Department of the Army (DA) Form 20, which lists
the specific dates he served in Vietnam. That form had
not been associated with his file at the time of the VA’s
1989 decision.
    The VA reopened Mr. Blubaugh’s claim and per-
formed another psychiatric examination. The VA con-
cluded that this examination did not support a diagnosis
of PTSD and further noted the “absence of a definitive
confirmable stressor.” R. App. of Appellant 29. Accord-
ingly, in June 1993, the VA continued its denial of service
connection for PTSD. Mr. Blubaugh did not appeal that
decision, and it became final.
     Fifteen years later, on July 25, 2008, Mr. Blubaugh
filed a second request to reopen his PTSD claim. Unlike
his previous submissions, this request included a three-
page statement describing his experiences in Vietnam and
post-service difficulties. The VA also received, for the
first time, medical documentation showing a positive
diagnosis of PTSD. Based on this newly submitted evi-
dence, the VA granted Mr. Blubaugh service connection
for PTSD and assigned a 10 percent disability rating
effective July 25, 2008.
    Mr. Blubaugh filed a notice of disagreement, alleging
that he should be entitled to an effective date of June 9,
1993. The VA issued a statement of the case, explaining
that Mr. Blubaugh was not entitled to an effective date
earlier than July 25, 2008, because his earlier claims were
not supported by a diagnosis of PTSD. The VA further
explained that Mr. Blubaugh’s 1992 PTSD claim lacked
evidence showing a “confirmable stressor.” R. App. of
4                                  BLUBAUGH   v. MCDONALD



Appellant 73. Thus, the VA concluded that there was no
basis for an effective date before July 25, 2008, the date
on which Mr. Blubaugh submitted evidence showing a
definitive and confirmable stressor and a diagnosis of
PTSD.
    Mr. Blubaugh appealed to the Board of Veterans’ Ap-
peals. He argued that he was entitled to an earlier effec-
tive date because he had PTSD in 1988 and 1992 and
would have benefited from earlier psychiatric treatment.
The Board affirmed the VA’s decision, explaining that
“the award of compensation based on a reopened claim
may be no earlier than the date of receipt of the claim, or
the date entitlement arose, whichever is the later.”
R. App. of Appellant 93 (citing 38 C.F.R. § 3.400(r)). The
Board concluded that the date of Mr. Blubaugh’s 2008
claim, not the date of his 1992 claim, was the controlling
date for purposes of 38 C.F.R. § 3.400(r). Thus, the Board
concluded that Mr. Blubaugh was not entitled to an
earlier effective date for his PTSD claim.
     Mr. Blubaugh appealed the Board’s decision to the
Court of Appeals for Veterans Claims. He argued that the
Board erred by not applying 38 C.F.R. § 3.156(c), which
requires the VA to reconsider a claim “at any time after
VA issues a decision on a claim, if VA receives or associ-
ates with the claims file relevant official service depart-
ment records that existed and had not been associated
with the claims file when VA first decided the claim.” The
Veterans Court concluded that § 3.156(c) was not applica-
ble to Mr. Blubaugh’s case because the service record at
issue, his DA Form 20, had been associated with
Mr. Blubaugh’s claims file before the VA issued its June
1993 decision. It reasoned that if the VA were under a
duty to reconsider Mr. Blubaugh’s claim in light of his DA
Form 20, that duty would have arisen at the time VA
received it, not in 2008. Accordingly, the Veterans Court
affirmed the Board’s decision.
BLUBAUGH   v. MCDONALD                                      5



    Mr. Blubaugh appeals.
                              II
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We “have exclusive jurisdic-
tion to review and decide any challenge to the validity of
any statute or regulation or any interpretation thereof [by
the Veterans Court] . . . and to interpret constitutional
and statutory provisions, to the extent presented and
necessary to a decision.” 38 U.S.C. § 7292(c). In such
instances, we review the Veterans Court’s legal determi-
nations de novo. Cushman v. Shinseki, 576 F.3d 1290,
1296 (Fed. Cir. 2009). We may set aside the Veterans
Court’s interpretation of a regulation only if it is unconsti-
tutional, violative of statute, procedurally defective, or
otherwise arbitrary. 38 U.S.C. § 7292(d)(1).
    In this case, we must decide whether 38 C.F.R.
§ 3.156(c) requires the VA to determine if Mr. Blubaugh is
entitled to an earlier effective date for his service-
connected PTSD. We conclude that it does not.
    The award of benefits in this case was based on new
and material evidence submitted after a previous claim
had been disallowed. See 38 U.S.C. § 5108. Section
3.156(a) provides generally that “[a] claimant may reopen
a finally adjudicated claim by submitting new and mate-
rial evidence.” 38 C.F.R. § 3.156(a) (2008). The regula-
tion defines “new” evidence as “existing evidence not
previously submitted to agency decisionmakers.” Id. It
defines “material” evidence as “existing evidence that, by
itself or when considered with previous evidence of record,
relates to an unestablished fact necessary to substantiate
the claim.” Id.
   Effective dates for awards of benefits, including those
benefits awarded because of new and material evidence,
are generally governed by 38 U.S.C. § 5110. Akers v.
Shinseki, 673 F.3d 1352, 1357 (Fed. Cir. 2012). The stat-
6                                   BLUBAUGH   v. MCDONALD



ute provides that the effective date for an award of veter-
ans benefits based on a reopened claim after final adjudi-
cation “shall be fixed in accordance with the facts found,
but shall not be earlier than the date of receipt of applica-
tion therefor.” 38 U.S.C. § 5110(a). The Secretary prom-
ulgated a regulation, 38 C.F.R. § 3.400, which implements
§ 5110(a), and similarly provides that the effective date
for an award of benefits shall “be the date of receipt of the
claim or the date entitlement arose, whichever is the
later.” In this case, the Board applied § 3.400(r), applica-
ble to reopened claims, and properly concluded that the
correct effective date for Mr. Blubaugh’s claim was July
25, 2008, the date of the receipt of his claim for reopening.
    Mr. Blubaugh relies on § 3.156(c) for an earlier effec-
tive date. Section 3.156(c) is an exception to the general
rule in § 3.156(a), which only permits claims to be reo-
pened on the submission of new and material evidence.
Section 3.156(c) also provides for different effective dates
in certain conditions.
    In contrast to the general rule, § 3.156(c) requires the
VA to reconsider a veteran’s claim when relevant service
department records are newly associated with the veter-
an’s claims file, whether or not they are “new and materi-
al” under § 3.156(a). 38 C.F.R. § 3.156(c)(1) (noting that
§ 3.156(c) applies “notwithstanding paragraph (a)”); New
and Material Evidence, 70 Fed. Reg. 35,388, 35,388 (June
20, 2005). This ensures that a veteran is not denied
benefits due to an administrative error. See New and
Material Evidence, 70 Fed. Reg. at 35,389. In other
words, § 3.156(c) serves to place a veteran in the position
he would have been had the VA considered the relevant
service department record before the disposition of his
earlier claim.
   Section 3.156(c) includes three parts relevant to this
appeal. First, subsection (c)(1) defines the circumstances
under which the VA must reconsider a veteran’s claim for
BLUBAUGH   v. MCDONALD                                      7



benefits based on newly associated service department
records:
    [A]t any time after VA issues a decision on a
    claim, if VA receives or associates with the claims
    file relevant official service department records
    that existed and had not been associated with the
    claims file when VA first decided the claim, VA
    will reconsider the claim . . . .
38 C.F.R. § 3.156(c)(1) (2008). Second, subsection (c)(3)
establishes the effective date for any benefits that may be
granted as a result of reconsideration under subsection
(c)(1):
    An award made based all or in part on the records
    identified by paragraph (c)(1) of this section is ef-
    fective on the date entitlement arose or the date
    VA received the previously decided claim, which-
    ever is later . . . .
Id. § 3.156(c)(3). Finally, subsection (c)(4) permits a
retroactive date of entitlement under subsection (c)(3) in
certain circumstances:
    Where [new evidence from the service depart-
    ment] clearly support[s] the assignment of a spe-
    cific rating over a part or the entire period of time
    involved, a retroactive evaluation will be assigned
    accordingly, except as it may be affected by the fil-
    ing date of the original claim.
Id. § 3.156(c)(4).
    Mr. Blubaugh contends that § 3.156(c) requires a ret-
rospective disability rating inquiry when (1) the VA
rendered a decision denying a claim before receiving
certain service department records and (2) benefits are
later granted based on those records, in whole or in part.
See Br. of Appellant 14. We disagree.
8                                   BLUBAUGH   v. MCDONALD



    Subsection (c)(1) is a separate and distinct provision
from subsections (c)(3) and (c)(4). The language and
overall structure of § 3.156(c) strongly suggest that
§ 3.156(c)(1) requires the VA to reconsider only the merits
of a veteran’s claim whenever it associates a relevant
service department record with his claims file (provided
that the service record was unavailable when the veter-
an’s claim was filed). Only if the VA grants benefits
resulting from reconsideration of the merits under
§ 3.156(c)(1) must it consider an earlier effective date
under subsections (c)(3) and (c)(4).
    Mr. Blubaugh’s reading of § 3.156(c) conflates subsec-
tion (c)(1) with subsections (c)(3) and (c)(4). He argues
that the VA has a duty to consider whether the veteran is
entitled to a retroactive date of entitlement, even if the
VA has already examined the newly associated service
record and, despite that record, denied the veteran’s claim
on the merits. But according to the plain language of the
regulation, subsection (c)(1) does not apply under such
circumstances because the VA has already reconsidered
the merits of the veteran’s claim in light of the relevant
service record. In other words, the VA has exhausted its
duty under subsection (c)(1). And because the VA’s initial
reconsideration under subsection (c)(1) did not result in
benefits, subsections (c)(3) and (c)(4) do not apply in that
case.
    Section 3.156(c) only applies “when VA receives offi-
cial service department records that were unavailable at
the time that VA previously decided a claim for benefits
and those records lead VA to award a benefit that was not
granted in the previous decision.” New and Material
Evidence, 70 Fed. Reg. at 35,388 (emphasis added). In
this case, the VA originally denied Mr. Blubaugh’s claim
for service connection for PTSD in 1989 because he was
not diagnosed with the disorder. In 1993, when the VA
took into account the newly discovered service record—
Mr. Blubaugh’s DA Form 20—it again denied his claim
BLUBAUGH   v. MCDONALD                                 9



because he had not been diagnosed with PTSD, noting
that the record also lacked evidence of a definitive con-
firmable stressor. R. App. of Appellant 29. Mr. Blub-
augh’s DA Form 20 did not remedy these defects; it did
not indicate that he was in combat, and it did not show
that he had been diagnosed with PTSD. The only argua-
bly relevant information contained in Mr. Blubaugh’s DA
Form 20 is the specific time period during which he
served in Vietnam. The dates of Mr. Blubaugh’s service
in Vietnam, however, were never in question and did not
lead to the VA’s award of benefits in 2008.
    What led to the VA’s decision to award Mr. Blubaugh
benefits in 2008 were the new medical records showing
his diagnosis of PTSD and evidence of a definitive con-
firmable stressor. See R. App. of Appellant 73. This
constituted new and material evidence under § 3.156(a),
not newly associated service department records under
§ 3.156(c). See New and Material Evidence, 70 Fed. Reg.
at 35,389 (noting that a doctor’s opinion does not fall
within the meaning of § 3.156(c)(1)). Any obligation the
VA had to reconsider Mr. Blubaugh’s claim in light of his
DA Form 20 was exhausted in 1993 when it reopened his
claim and, despite possessing this newly associated ser-
vice record, again denied Mr. Blubaugh’s claim on the
merits.
                           III
    We have considered Mr. Blubaugh’s remaining argu-
ments and find them unpersuasive. Because the VA’s
1993 decision exhausted any duty it had to reconsider
Mr. Blubaugh’s claim under § 3.156(c) in view of his DA
Form 20, the judgment of the Veterans Court is affirmed.
                      AFFIRMED
   No costs.